Title: To John Adams from Charles Francis Adams, 27 November 1825
From: Adams, Charles Francis
To: Adams, John


				
					My dear Grandfather.
					Washington. November 27th 1825.
				
				In the present dearth of news, and of every thing to make a letter interesting, I am afraid I shall only be very stupid in my attempt to amuse. But since it is the day on which I am bound to write and you expect it from me, I hope this will be sufficient apology for any want of animation which you may perceive. The monotonous course of life so very secluded as the one in which I now live gives me no opportunities to entertain. I study law, and that in itself forms some excuse for want of brightness. It is no doubt an exceedingly useful study and as utility is the standard of our age it behoves us to pursue it with diligence but in my mind, it tends at the same time to make us mere machines. In studying law taken in the strictest confined definition of the term, I see no necessity for ideas. Acting upon this Sentiment I take pains to expel them as much as possible and am in consequence as you will experience very unfit to write a letter. A publication lately from the Baltimore press may probably have met your attention.  It purports to be a Statement of the case of Captain Phillips dismissed from the Navy for Cowardice during your Administration. He applied for readmission but was refused. It is generally thought here that he has not at all Succeeded in proving his Courage by this pamphlet. And his account of consulting a lawyer as to whether he should fight or not has amused every body. In such case, I think every public vessel should be supplied with one a circumstance which might perhaps please some of the starving brotherhood although I imagine that the fighting advice would be but scarce. Indeed I think the Peace Societies all over the world would advance their cause more by advocating such a measure than they have by every thing (they have) hitherto done.A gentleman who was here told a good story about this same Captain Phillips. After having suffered his men to be taken from him to the other vessel and being about to separate on their different destinations, he suddenly took a speaking trumpet and thus hailed the British Captain.“Captain Loring, Captain Loring, do pray send me back my Steward, or at any rate the keys of my liquor case.”I regretted to hear that you was about to “submit” to a bust maker. He was so very severe upon Mr Jefferson that I am apprehensive of much inconvenience to you, I hope that he will not have been suffered to proceed although it is now too late to make any representations from here. I mean the man who was here and took both my father & my self. I imagine it is the same. His method is disagreeable & dangerousYour affectionate Grandson
				
					Charles Francis Adams.
				
				
			